 



EXHIBIT 10.1
Summary of Executive Compensation

                                      Non-Equity     2008   Name and Principal
Position   Bonus Amount(1)     Incentive Plan(2)     Base Salary  
Robert J. Glickman
  $ 375,000     $ —     $ 500,000  
President and CEO
                                                  Tim H. Taylor   $ 300,000    
$ —     $ 336,000   Executive Vice President
and CFO                                                   Michael G. Stein   $
400,000     $ —     $ 400,000   Executive Vice President
Commercial Lending                                                   Timothy J.
Stodder   $ —     $ 450,050     $ 200,000   Senior Vice President
Commercial Lending                                                   Randy P.
Curtis   $ 280,000     $ —     $ 250,000   Executive Vice President
Retail Banking                        

(1) Bonus amounts to be paid in December, 2007.
(2) Non-Equity Incentive Plan Compensation is determined in accordance with the
terms of the Corus Bank, N.A. Commission Program for Commercial Loan Officers.

 

